Citation Nr: 0120328	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-40 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joan H. Deans, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974 and also served on active duty for training from October 
1989 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision and a 
May 1997 Supplemental Statement of the Case.  The Board 
remanded this case to the RO for further development in 
January 1998, and the case has since been returned to the 
Board.

Although the veteran initiated an appeal of the January 1998 
rating decision addressing whether new and material evidence 
had been submitted to reopen claims for service connection 
for a neck disorder, a left shoulder disorder, a right 
shoulder disorder, a low back disorder, and pes planus with 
calluses and bunions, the veteran has not, to date, responded 
to a January 2000 Statement of the Case addressing these 
matters.  As such, the veteran's claims in this regard are 
not presently before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current seizure disorder is causally 
related to an injury during a period of active duty for 
training.

3.  The veteran does not have a current bilateral hip 
disorder that is causally related to service.

4.  The evidence is in relative equipoise as to whether the 
veteran's current diagnosis of PTSD resulted from a verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  A seizure disorder was incurred as a result of service.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  A bilateral hip disorder was not incurred in service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

3.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  Specifically, 
the RO has afforded the veteran comprehensive VA examinations 
in conjunction with his claims, and there is no indication of 
any existing medical treatment records that are relevant to 
these claims but that are currently not included with the 
claims file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in its Statements of the Case.  
Given that the actions by the RO reflect fundamental 
compliance with this newly enacted statutory provision, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of recent revisions to 38 U.S.C.A. § 5103 and did 
not inform him of the revisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

I.  Service connection for seizure and bilateral hip 
disorders

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  The term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(a) 
(2000).  38 U.S.C.A. § 101(24) makes a clear distinction 
between those who have served on active duty from training, 
as well as those who have served on inactive duty for 
training.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including organic neurological diseases, arthritis, 
and psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

B.  Seizure disorder

In September 1985, not during a period of active service or 
training, the veteran was treated for a closed head injury 
following a fall from a roof.  There is no indication of 
further treatment for this injury in the subsequent months.

In August 1990, during a period of active duty for training, 
the veteran was treated for complaints of low back pain 
radiating down the anterior thigh following an incident in 
which he "tripped" down a flight of stairs.  At that time, 
the veteran's only diagnosis was for low back pain.

The veteran's seizures were first noted in a January 1996 VA 
hospitalization report, and a computed tomography (CT) scan 
of the head taken during the hospitalization showed some 
asymmetry in the right temporal bone region.  A March 1996 VA 
psychiatric consultation report indicates that the veteran 
reported an in-service injury, in which he fell down a flight 
of stairs.  The assessment was partial complex seizures, with 
secondary psychosis, probably due "to his head injuries 
before, during, and after military service."  

In a May 1996 statement, Gael R. Frank, M.D., noted the 
veteran's reported history of a head injury at the age of 10 
and subsequent injuries in 1986, 1987, 1989, and 1992.  The 
diagnosis was post-traumatic epilepsy from a head injury at 
age 10.

A VA magnetic resonance imaging study (MRI) of the veteran's 
brain from December 1996 was essentially unremarkable.  

During a February 1997 VA examination, the veteran reported 
falls in 1985 and 1990 and said that his seizures apparently 
began in 1992 and 1993.  A neurological examination was 
within normal limits; a diagnosis of a history of a seizure 
disorder was rendered.

In June 1997, the veteran was again treated at a VA facility 
for complaints of a seizure the prior week.  This treatment 
record reflects the veteran's history of an in-service head 
injury and mild concussion in 1989 or 1990.  The veteran was 
also treated for seizures in September 1997.  A September 
1997 VA treatment record indicates that an 
electroencephalogram (EEG) from 1996 was moderately abnormal, 
suggestive of a potential paroxysmal process arising from the 
right posterior temporal region. 

In view of the conflicting medical evidence of record, the 
Board requested a Veterans Health Administration (VHA) 
opinion.  In an October 2000 report, a VHA doctor who had 
reviewed the veteran's claims file noted that the record 
supported the diagnosis of seizures, either complex partial 
seizures with secondary generalization or generalized tonic 
clonic seizures.  Observing that the veteran had been 
diagnosed in 1989 and had been seen by neurologists since, 
the most likely diagnosis of seizures was a traumatic brain 
injury, exacerbated by alcohol and cocaine abuse.  Evidence 
cited by the VHA doctor included the previously noted CT scan 
of the head and the 1996 EEG.  

Because this initial opinion did not contain a thorough 
discussion of the etiology of the veteran's current seizure 
disorder, the Board requested a supplemental VHA opinion.  In 
April 2001, the same VHA doctor responded that "[t]here is a 
greater than 50% chace that the traumatic brain injury [the 
veteran] sustained while in the service is responsible for 
his seizures."

Obviously, the veteran has sustained multiple injuries over 
the years and it is not entirely clear from his service 
medical records that his August 1990 injury involved head 
trauma.  However, based on a review of the claim file, the 
VHA doctor who provided opinions in October 2000 and April 
2001 concluded that the in-service injury was at least as 
likely as not the cause of his seizures.  Since this opinion 
was based on a review of the claims file, the Board finds it 
to be of greater probative value than that of Dr. Frank, who 
suggested, apparently without the benefit of a review of 
prior medical records, that the veteran's seizures were 
related to a childhood injury.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Under 38 U.S.C.A. § 5107(b) (West Supp. 2001), all doubt as 
to a material issue is to be resolved in the veteran's favor.  
In view of this provision, the Board concludes that the 
veteran's current seizure disorder is etiologically related 
to his period of active duty for training in 1989 and 1990.  
Therefore, service connection is warranted for this disorder.  

C.  Bilateral hip disorder

As discussed in connection with the seizure claim, the 
veteran was treated for a head injury in 1985, not during a 
period of service or active or inactive duty training, and 
for low back pain with radiation down to the anterior thigh 
following an incident in which he "tripped" down the stairs 
in August 1990 during a period of active duty for training.  

The veteran's February 1997 VA general medical examination 
revealed left hip flexion to 80 degrees, extension to 20 
degrees, abduction to 30 degrees, adduction to 20 degrees, 
external rotation to 50 degrees, and internal rotation to 20 
degrees; and right hip flexion to 90 degrees, extension to 25 
degrees, adduction to 15 degrees, abduction to 30 degrees, 
external rotation to 30 degrees, and internal rotation to 25 
degrees.  X-rays of the hips were within normal limits.  The 
diagnosis was bilateral hip pain, with decreased range of 
motion and normal hip films.  The examiner noted that the 
veteran's pain was "likely related" to his fall in 1985.

In this case, there is no medical evidence of record 
indicating that a current bilateral hip disability is in any 
way related to any aspect of service.  Even assuming that 
this disability was incurred in 1985, prior to the veteran's 
period of active duty for training in 1989 and 1990, there is 
no evidence of record suggesting that this disability was 
aggravated during that period.  See 38 U.S.C.A. §§ 1111, 1153 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (2000).

The only evidence of record supporting the veteran's claim 
for service connection for a bilateral hip disorder is his 
own lay opinion.  However, the veteran has not been shown to 
possess the requisite level of medical knowledge needed to 
render a current diagnosis or a competent opinion as to 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, the veteran's lay 
opinion does not constitute competent medical evidence.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 


II.  Service connection for a psychiatric disorder, to 
include PTSD

In pertinent part, as indicated above, in order to establish 
service connection for a particular disorder the evidence 
must demonstrate that a disease or injury resulting in a 
current disability was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).  VA regulations 
reflect that symptoms attributable to PTSD, however, are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

By contrast, where VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

First, as to whether the veteran has a medical diagnosis of 
PTSD, the diagnosis is, indeed, confirmed in the reports of 
VA examinations conducted in February 1997 and July 1998.  
The Board also notes that in each instance the diagnostic 
formulation include a component of depression.  Nevertheless, 
the veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a verified in-
service stressor for service connection to be warranted, as 
noted above.  A favorable medical opinion as to the stressor 
or stressors is insufficient, in and of itself, to predicate 
the grant of service connection for PTSD.  See Moreau v. 
Brown, 9 Vet. App. at 396.  Thus, the question becomes 
whether the veteran either engaged in combat with the enemy 
during service or experienced a verified in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal and a grenade 
sharpshooter commendation; there is no indication of receipt 
of such combat-related citations as the Purple Heart Medal or 
the Combat Infantryman Badge.  Indeed, the veteran's records 
indicate that his Vietnam-era service was in Germany, rather 
than Southeast Asia or a combat zone.  In short, there is no 
indication of participation in combat with the enemy and the 
veteran does not contend otherwise.

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  The veteran has related his current 
PTSD to an in-service incident, reportedly from April or May 
of 1973, in which he saw a fellow soldier cut in half as a 
result of a tank accident in Freiburg, Germany.  He also 
reported having the responsibility of transporting the 
soldier's body to a hospital in Frankfurt, Germany.  An RO 
inquiry with the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) confirmed that 
a United States soldier was killed by accident while a 
passenger in a tank in Germany on April 10, 1973.  

Because the veteran's reported history of witnessing a tank 
accident was similar to the confirmed accident in which a 
soldier was killed on April 10, 1973, the Board remanded this 
case back to the RO for a VA psychiatric examination to 
ascertain the etiology of the veteran's PTSD.  This 
examination was conducted in July 1998. The examiner 
diagnosed PTSD and related major depression with psychotic 
features.  The examiner provided the following opinion:

The post-traumatic stress disorder was 
caused by the harrowing incident of 
seeing a man cut in half with a tank when 
[the veteran] was in Germany.  There is 
at least a causal relationship between 
his symptoms and that traumatic 
experience . . . . He may exaggerate some 
of his symptoms but it is a fact that has 
been a recorded fact for quite sometime 
that he has had these symptoms. . . . He 
has had problems with alienation with 
people, estrangement, of being easily 
startled, being hypervigilant, having 
difficulty with memory and concentration 
at times, middle sleep disturbance, 
constant nightmares, and he certainly 
meets the criteria for a diagnosis of 
post-traumatic stress disorder with the 
stressor being the traumatic experience 
of seeing a man cut in half with the tank 
and having to rush him to the hospital.

In summary, the veteran has a diagnosis of PTSD and there is 
confirmation of the death of a soldier in Germany under 
circumstances essentially similar to those described by the 
veteran, particularly as to the date.  The Board recognizes 
that the RO denied this claim on the basis of the differences 
between the event described by the veteran and the verified 
death; specifically, the veteran reported seeing a man "cut 
in half" by a tank whereas the soldier's death as verified 
occurred while he was a tank passenger.  Obviously, the 
matter is not free from doubt.  The Board must conclude, 
however, that the evidence as to this important aspect of the 
claim is in relative equipoise despite in the reports 
details.  Generally, under both 38 U.S.C.A. § 5107(b) (West 
1991) and its revisions under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), where there is an approximate balance of positive and 
negative evidence regarding the merits of a material issue, 
the benefit of doubt in resolving each such issue goes to the 
claimant.  See also 38 C.F.R. § 3.102.  

Resolving doubt in the veteran's favor, the Board concludes 
that the veteran's version and recollection of the reported 
event are sufficiently similar to conclude that the record 
provides a verified PTSD stressor to support his claim for VA 
purposes.  Inasmuch as the VA examiner who examined the 
veteran in July 1998 linked the PTSD diagnosis to this event, 
the requirements for service connection for a psychiatric 
disorder, PTSD, have been met in this case and to this extent 
the appeal as to this issue may be allowed.  


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a psychiatric disorder, 
PTSD, is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

